59 U.S. 86 (1855)
18 How. 86
SAMUEL VERDEN, PLAINTIFF IN ERROR,
v.
ISAAC COLEMAN.
Supreme Court of United States.

It was argued by Mr. Gillett, for the plaintiff in error, no counsel appearing for Coleman.
Mr. Justice CAMPBELL delivered the opinion of the court.
The plaintiff filed his bill in the circuit court of Benton county, Indiana, sitting in chancery, to obtain a decree to cancel a mortgage and the mortgage note, and also to restrain, by injunction, the mortgagee from proceeding upon the power of sale contained in the mortgage until the final hearing, and from thence perpetually.
A temporary injunction was granted in vacation upon the usual conditions, which was dissolved, on the coming in of the answers upon the motion of the defendants, by the circuit court.
From the order dissolving the injunction there was an appeal to the supreme court of Indiana, where, after argument, the decree of the circuit court was affirmed. Upon this decree this writ of error is prosecuted.
This court has repeatedly decided that a decree upon a motion to dissolve an injunction in the course of a chancery cause, and where the bill is not finally disposed of, is not such a final decree as can be re-examined in this court, under the terms of the 25th section of the judiciary act of the 24th September, 1789. McCollum v. Eager, 2 How. 61; Gibbons v. Ogden, 6 Wheat. 448.
The writ of error is dismissed.